Citation Nr: 0217658	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating of for compound, 
comminuted fracture of left patella due to gunshot wound 
(GSW) of left knee, currently evaluated at 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a 30 percent rating 
for compound, comminuted fracture of left patella, left 
knee, due to GSW.

The veteran's representative, in the written presentation on 
behalf of the veteran, raised entitlement to secondary 
service connection for a right knee disability.  That issue 
is not before the Board for review and is referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  

Further, as a result of the most recent VA medical 
examination, the RO awarded the veteran service connection 
for arthritis of the left knee, secondary to the service-
connected left knee GSW residuals.  The RO evaluated the 
arthritis as 10 percent disabling effective December 15, 
2000.  In the February 7, 2002, Notice of Disagreement, the 
veteran's representative disagrees solely with the RO's 
action regarding the evaluation of the left knee GSW 
disability represented by the fractured patella.  In the 
Form 9, dated February 28, 2002, the veteran also disputes 
only the evaluation regarding the left knee fracture.  
Therefore, the sole issue before the Board is the 
entitlement to an increased rating for service-connected 
left knee GSW residuals manifested by the fracture.  In 
essence, however, the combined rating for the GSW residuals 
is 40 percent disabling.  Residual scarring has been noted 
to be asymptomatic and is rated noncompensably disabling.  
There has been no disagreement filed with this finding.


FINDING OF FACT

The veteran is fully ambulatory, with an obvious left-legged 
limp, using no ambulatory aid.  There is 20 degrees lacking 
from full extension with full flexion shown.  The knee is 
stable in all phases.  It is somewhat uncomfortable on 
motion.  There is no instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the service-connected compound, comminuted fracture of 
left patella, left knee, GSW residuals, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.321(a), 3.321(b)(1), 4.20, 4.45, 4.71, 4.68; 
38 C.F.R. Part IV (§ 4.71a) Diagnostic Code (DC) 5256-5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his or 
her possession.  The VCAA also requires VA to assist the 
claimant obtain the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

After reviewing the record in this case, the Board is 
satisfied that the RO complied with the duty to notify and 
assist the veteran, and that all relevant facts have been 
properly developed.  In letters dated May 9, 2001, and July 
30, 2001, the RO informed the veteran of VA's duties of 
notice and assistance, informed the veteran of the evidence 
the RO was obtaining, informed the veteran that a medical 
examination was being scheduled, asked the veteran to 
identify and submit any private medical records he desired 
considered.  The veteran's service medical records, as are 
his VA outpatient treatment records and the results of the 
examination performed to assist him in developing his claim, 
are associated with the claim file.

There is no indication of the existence of any relevant 
medical records which should be sought.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2002).
Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  38 C.F.R. § 3.159(c) 
(2002).


Analysis

The service medical records reveal that the veteran 
sustained a GSW to the left patella in October 1944.  There 
was a compound, comminuted fracture of the patella.  Records 
reveal a long period of treatment, with limitation of 
extension.  He ultimately was assigned a 30 percent rating 
under the current rating schedule for the residuals of the 
injury.

The asserted basis for the veterans request for an increased 
rating is that his left knee disability continues to worsen 
via chronic pain, limited motion, an inability to perform 
prolonged standing and difficulty going up and down stairs.  
At an August 27, 2001, Physical Therapy evaluation, the 
veteran reported that his leg was giving out more, he 
reportedly was unable to stand on one leg, he reported 
losing support with twisting motions, he had occasional 
crepitus with active range of motion, and he had a decrease 
in the feeling of stability.

The physical evaluation reflected flexion through 136 
degrees, extension 9 degrees.  Strength was graded 4.5/5 for 
both flexion and extension.  At the August 31, 2001, VA 
examination, the veteran reported the symptomatology as 
above, and related that he was not taking any medication.  
The examination revealed that the veteran was fully 
ambulatory, in no apparent distress, with an obvious left 
legged limp, using no external ambulatory aid.  His left 
knee reflected prominence of the medial femoral condyle, is 
widened as compared to the right knee, though it is not 
swollen with any interarticular fluid.  Range of motion is 
20 degrees lacking from full extension through a full range 
of flexion.  The knee is stable in all phases, is somewhat 
uncomfortable on motion, with no gross crepitation found.  
The examiner's impression is, post-operative GSW of the left 
knee, arthritis, left knee.

An x-ray of the knee revealed medial joint space with 
narrowing, chondrocalcinosis, marginal osteophyte formation 
and bony sclerosis in the medial compartment.  The 
radiologists' impression is, moderately severe degenerative 
change, medial joint space, left knee and chondrocalcinosis. 

In a January 2002 consultation with physical therapy, the 
veteran was fitted with, and issued, a customized Townsend 
Drop Lock brace, and he reported that he was not using a 
cane or an immobilizer, both of which he had purchased 
earlier.  A manual muscle test reflected 4+/5 to 5/5 lower 
extremities throughout.  In another January 2002 
consultation with physical therapy, the evaluator assessed a 
2+ opening median at 30 degrees but the knee was otherwise 
found to be stable.  At this consultation, the veteran 
related that he did not deem his symptoms great enough to 
merit an injection.

The RO, in the January 14, 2002, rating decision which is 
the subject of this appeal, used an analogous rating for the 
left knee, because the veteran's disability is not 
specifically listed in the rating schedule.  38 C.F.R. 
§ 4.20 (2002).  The RO compiled the veteran's evaluation 
from DC 5256-5261.  DC 5261 addresses ratings for leg 
disabilities, and it reflects that, where the leg's 
extension is limited to 20 degrees, the rating is 30 
percent.  As a result, the RO continued and confirmed the 
veteran's 30 percent rating.  A higher rating of 40 percent 
was deemed unwarranted, because the veteran's leg extension 
was not limited to 30 degrees.  DC 5261.  The Board finds no 
error in the RO's action.  The codes cited make provision 
for limitation of motion and other functional limitations 
caused by the injury.

It is noted that there is no significant limitation of 
flexion.  As such, a higher rating under DC 6260 is not 
warranted.  

When all applicable factors are considered, the Board finds 
that the veteran has been rated fairly and appropriately.  
As reflected above, the RO used DC 5256-5261 to rate the 
veteran's disability.  The Board notes that DC 5256 and 5257 
specifically address the knee whereas 5260 and 5261 address 
the leg.  DC 5256 addresses knee disabilities which involve 
ankylosis.  Ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint."  Stedman's Medical Dictionary, 
27th ed., p. 90.  The veteran's physical examination revealed 
that his left knee does not exhibit any ankylosis, as 
reflected in his retention of motion, though limited to 20 
degrees from full extension.  DC 5257 addresses other 
impairments of the knee, but it doesn't benefit the veteran 
either.  His examination did not reveal either recurrent 
subluxation or lateral instability.  Subluxation is "an 
incomplete luxation or dislocation; though a relationship is 
altered, contact between joint surfaces remains."  Stedman's 
Medical Dictionary, 27th ed., p. 716.  The veteran's left 
knee exhibits neither of these conditions.  Thus an 
evaluation under this code is not appropriate.

In light of the fact that the veteran is fully ambulatory, 
that he retains range of motion in the knee, that there is 
no instability in the left knee, and that the veteran did 
not deem his symptoms serious enough to merit an injection, 
the Board concludes that the veteran's left knee disability 
is properly rated at 30 percent.  Parenthetically, the Board 
also notes the veteran's separate 10 percent rating for the 
arthritis of his left knee, secondary to the GSW residuals 
thereof, which accords the veteran a current combined rating 
of 40 percent for his left knee.

Accordingly, the preponderance of the evidence is against 
the claim for an increased rating for compound, comminuted 
fracture of left patella, left knee, due to gunshot wound.  
Thus, for the aforestated reasons, the evidence is not in 
equipoise and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Further, the Board finds 
nothing in this file which indicates that the veteran's 
disability picture is unusual or exceptional so as to merit 
submission of it for an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1);  Brannon v. West, 12 Vet.App. 32, 
35 (1998); Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).

A rating of 30 percent fairly evaluates the veteran for the 
current residuals of the left knee fracture.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.321(a), 3.321(b)(1), 4.20, 4.45, 4.71, 4.68, DC 5256-5261 
(2002).  As such, for the reasons set forth above, a higher 
rating is not warranted.


ORDER

Increased rating for service-connected compound, comminuted 
fracture of left patella, left knee, due to GSW is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

